Exhibit 99.1 [Bimini Capital Management, Inc. Logo] BIMINI CAPITAL MANAGEMENT REPORTS FOURTH QUARTER 2007 RESULTS · Fourth Quarter Income from Continuing Operations of $0.93 Million · $0.92 Book Value Per Share at Year End · MBS Portfolio Remains 100% Invested in Agency MBS · Exit from Mortgage Origination Business Continues to Drive Improvement in Quarterly Results VERO BEACH, FL (March 13, 2008) — Bimini Capital Management, Inc. (BMNM.PK) (“Bimini Capital” or the “Company”), a real estate investment trust (“REIT”), today announced income from continuing operations of $0.93 million, or $0.04 per Class A Common Share, for the three month period ended December 31, 2007, compared with a loss from continuing operations of $3.2 million, or $(0.13) per Class A Common Share, for the three month period ended September 30, 2007.On a consolidated basis, the Company today reported a net loss of $2.4 million, or $(0.09) per Class A Common Share, for the three month period ended December 31, 2007, compared with a net loss of $4.7 million, or $(0.19) per Class A Common Share, for the three month period ended September 30, 2007.Included in the Company’s consolidated results were losses from discontinued operations, net of tax, of $3.3 million and $1.5 million for the three month periods ended December 31, 2007 and September 30, 2007, respectively. Book Value Per Share The Company’s Book Value Per Share at December 31, 2007, was $0.92.Book Value Per Share is regularly used as a valuation metric by various equity analysts that follow the Company and may be deemed a non-GAAP financial measure pursuant to Regulation G.The Company computes Book Value Per Share by dividing total stockholders’ equity by the total number of shares outstanding of the Company’s Class A Common Stock.At December 31, 2007, the Company’s consolidated stockholders’ equity was $22.9 million and the Company had $36.1 million in cash and cash equivalents, including $8.8 million in restricted cash. Details of Fourth Quarter 2007 Results of Operations The Company’s fourth quarter income from continuing operations was composed of net interest expense of $1.0 million, a realized gain on the sale of mortgage-backed securities (“MBS”) of $3.2 million, a net increase in the fair value of MBS of $0.9 million, and $2.2 million in operating, general and administrative expenses, which expenses include $0.5 million in amortization expense associated with phantom shares previously granted as compensation and $0.3 million in audit, legal and other professional fees.During the fourth quarter, the Company sold MBS with a market value at the time of sale of $0.6 billion, resulting in the realized gain of $3.2 million on the sale of MBS. -MORE- Bimini Capital Reports Fourth Quarter Results March 13, Page 2 REIT Taxable Income For the twelve month period ended December 31, 2007, the Company estimates its REIT taxable income at negative $7.0 million, resulting in a tax loss carryforward.REIT taxable income is a term that describes the Company’s operating results calculated in accordance with rules and regulations promulgated pursuant to the Internal Revenue Code.The Company’s REIT taxable income is computed differently from net income as computed in accordance with generally accepted accounting principles ("GAAP net income"), as reported in the Company’s consolidated financial statements.Depending on the number and size of the various items or transactions being accounted for differently, the differences between REIT taxable income and GAAP net income can be substantial and each item can affect several reporting periods.Generally, these items are timing or temporary differences between years; for example, an item that may be a deduction for GAAP net income in the current year may not be a deduction for REIT taxable income until a later year. In order to maintain its qualification as a REIT, the Company is required (among other provisions) to annually distribute dividends to its stockholders in an amount at least equal to, generally, 90% of the Company’s REIT taxable income.Additionally, as a REIT, the Company may be subject to a federal excise tax if it distributes less than 85% of its REIT taxable income by the end of the calendar year. Accordingly, the Company’s dividends are largely based on REIT taxable income, as determined for federal income tax purposes as opposed to its net income computed in accordance with GAAP (as reported in the Company’s consolidated financial statements), and are paid if, when and as declared by the Company’s Board of Directors. Management Commentary Commenting on the Company’s fourth quarter results, Jeffrey J. Zimmer, Chairman, President and Chief Executive Officer, said, “Without question, 2007 was the most challenging year in our short operating history.Having taken punches squarely on the chin in the first half of the year, we kept fighting our way through the unprecedented turmoil in the secondary market for mortgage loans and the general upheaval in global credit markets.The aggressive actions we took in early 2007 allowed us to survive the widespread dislocations in the global credit markets and, although we are not pleased with our 2007 operating performance, we are proud of the tireless efforts of our employees that were instrumental in keeping us from being knocked out of the fight.Today, we still have our fighting legs beneath us and, as I stated the last two quarters, we remain optimistic about our future prospects.” Mr.
